                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION

                                       No. 4:16-CR-31-F-1

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )           REASSIGNMENT ORDER
                                                  )
 RICHARD LEE SAUNDERS                             )




       At the direction of the Court, and for the continued efficient administration of justice, this

case is reassigned to the Honorable Terrence W. Boyle, Chief United States District Judge, for all

further proceedings. All future documents should reflect the revised case number of 4:16-CR-

31-BO-1.



       SO ORDERED. This the 15th day of September, 2020.


                                                             /s/ Peter A. Moore, Jr.
                                                             Clerk of Court




           Case 4:16-cr-00031-BO Document 34 Filed 09/15/20 Page 1 of 1
